Title: Asa Hazen to Thomas Jefferson, 5 June 1819
From: Hazen, Asa
To: Jefferson, Thomas


          
            
              Dear Brother
              Kingston Eeast Tennessee June 5th 1819
            
            this brother my eldest son William was Born under your Eye at  Charletteville when she was pregnat with Wm walking round she saw you there in Marble I am at home in my head at twelve went to bead at twelve as well as Common at midnight on my back laying in table and water over all will Turn on my side nothing but the Vast for me Instantly I was in a bright Cloud appearently in the Center Instantly I was over gods Creation Franc the Vast span Erope Atia Africa and America in the Begining the word was god and the word was with god Alfa and omega the begining and the end a Child in the Cradle
            lord what is man poor Feble man born with the earth at first this f life a shade on light and sill moultering into A Child in the Cradle the sall will the Col dust weather the needle point The lion and the Lamb the Children in the Cradle the Cradle and the coffin I hav made none for me yet—Fare well Brother
            
               Asa Hazen
            
          
          
            Friday—Aged 21th the month 52
          
        